PER CURIAM.
At the sentencing proceeding, the trial court sentenced Boswell to five years in prison to run concurrently with a five-year sentence imposed on him in another case (74 — 2867). The judgment and sentence reflect the trial court sentenced Boswell to consecutive five-year terms. Counsel for the parties agree this was a clerical error which should be corrected to show that the sentences were to run concurrently. This case is remanded for the purpose of correcting the judgment and sentence.
Upon considering the briefs and the record on all other points raised, we find no reversible error. Accordingly, the conviction is affirmed, but this case is remanded for a correction of the judgment and sentence.
McCORD, Acting Chief Judge and MILLS and SMITH, JJ., concur.